Title: From James Madison to James Monroe, 26 January 1796
From: Madison, James
To: Monroe, James


Dear Sir
Philada. Jany. 26. 1796.
Since my last I have had the pleasure of your two favors of Ocr. 23 & 24. The business of the Treaty with G. B. remains as it stood. A copy of the British ratification has arrived; but the Executive wait, it seems, for the original as alone proper for communication. In the mean time, altho’ it is probable that the house if brought to say yea or nay directly on the merits of the treaty will vote against it yet a majority can not be trusted on a question for applying to the president for the treaty. In the mean time also information has arrived of the conclusion of a treaty with Spain with which the other will of course be combined. No hint of the terms is yet given to the public nor are they probably otherwise known to the executive than by the instructions. That provision is made for Missisipi is to be presumed. Its aspect on the Missisipi article in the British treaty will be particularly interesting. Among other attitudes given by this event to our situation it is highly probable that the Spanish treaty will comprise stipulations at once popular and similar in principle to some attacked in the British treaty.
General Smith of Baltimore has offered to the House a resolution that after the  day of  no vessel shall land in the U. S. any articles not produced by the Country to which the vessel belongs. It will embarrass the eastern members but they will venture to oppose it as tending to perplex the treaty question; and probably with success if joined by the south members as hitherto from other motives.
You will be pleased & perhaps surprised at the scene produced by the French flag. The harangue of the president must grate the British party but they are cunning enough to be silent. It seems that Adet notwithstanding the complimentary & cordial language of the president and Representatives, is much disgusted at the deposit of the flag elsewhere than in the hall of Congress. You can perhaps better appreciate the case than we can. Such a result, where other circumstances were so propitious is unfortunate. I send a copy of the proceeding. I also send a copy of the proceedings in the case of Randal & Whitney, which need no comment, beyond your own reflections.
I send also E. R’s Vindication, with a malignant attack on it, by a satirical but scurrilous writer. The latter has published several other pamphlets exhibiting him in the same character. Bond is among the putative authors. But the real author is probably some hireling to whom materials may be supplied. Randolph is resettled at Richmond & resumes the practice of the law with flattering prospects as is said. The effect of his pamphlet is not yet fully known. His greatest enemies will not easily persuade themselves that he was under a corrupt influence of France and his best friend can’t save him from the self condemnation of his political career as explained by himself. The “Political Observations” is a fugitive thing of my own written at the heel of the last session in pure compliance with the urgency of certain friends. It is full of press blunders as you will perceive.
We have accounts here that Mr. Paine is dead. I spoke to Mr. Bache on the subject of the advance by you, to be repaid for Mr. Paine, thro’ my hands. He said only that he would call on me & shew me the papers, which he has not done. I inferred from his manner, that there was a deficit of funds in his hands to be explained by him. I heard nothing from Mr. Pickering on the other pecuniary subject. Just as I am making up this packet, I have the pleasure of a letter for you from Mr. Jones, which will no doubt give you all the requisite information for which you rely on him. Mrs. M. seconds all the acknowledgments due to you & Mrs. Monroe, as well as the affectionate esteem with which I ever remain Yours
Js. Madison Jr.
P. S. Chs. Lee has entered on the duties of Atty. Genl. No Secr⟨etary⟩ at War yet nominated—nor any Judge in the place of J. Rutlege, or ⟨of⟩ Mr. Blair who has resigned. Mr. Rutledge also sent his resignation; but the Senate had previously rejected him.
